Citation Nr: 0530374	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  03-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post left corneal transplant and bilateral open-angle 
glaucoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1978 to 
September 1980.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  For the reasons provided below, the 
case is not ready for appellate review and must be remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

The Board would note that the veteran requested a Travel 
Board hearing in his June 2003 substantive appeal and, after 
waiting nearly two years for the scheduling of such hearing 
to be conducted in May 2005, the veteran failed to report for 
that hearing.  There is no further Travel Board request on 
file.  


REMAND

In the June 2002 rating decision which is now on appeal, the 
RO noted that the veteran had apparently twice been scheduled 
for VA examinations of his eyes, scheduled in conjunction 
with his claim for increase, and that the veteran failed to 
report for those examinations.  That rating decision denied 
the veteran's claim for increase based upon an absence of 
evidence, rather than upon reliance upon 38 C.F.R. §3.655 (b) 
(2005) which provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Any failures by the 
veteran to report for these past scheduled examinations is 
not well documented, including evidence that these notices 
were mailed to the veteran's known and correct address.

Following the veteran's disagreement with this rating 
decision, the RO scheduled the veteran for a VA examination 
which is documented to have occurred in April 2003.  However, 
at the time of that examination, the physician reported that 
the veteran did not bring his left eye contact lens, and that 
it was impossible to determine if the veteran's left eye 
vision had decreased in acuity without this contact lens.  
The previous May 2002 report of private eye examination from 
the Kresge Eye Institute indicated that the veteran's status-
post left corneal transplant for the left eye required a 
contact lens to improve visual acuity.  The representative 
has correctly argued that, in the absence of the veteran's 
special left eye contact lens, the April 2003 VA examination 
of the eyes was inadequate for rating purposes, and the Board 
must concur.  Another, more current examination is necessary. 
It has now been a number of years since the veteran's 
service-connected eye disabilities have been properly.  

For this reason, the claim is REMANDED to the RO for the 
following action:

1.  Initially, the RO should collect all 
records of the veteran's treatment for 
his eye problems either with VA or the 
Kresge Eye Institute which are not 
already on file.  Any records obtained 
must be added to the claims folder.

2.  After completing the above 
documentary development, the veteran 
should be referred for a VA examination 
of his eyes.  The RO should take whatever 
action is necessary so that the veteran 
is clearly informed that he must bring 
his left eye contact lens to the 
examination, or there is no purposes in 
attempting to complete such examination.  
The veteran should also be informed of 
the provisions of 38 C.F.R. §3.655 (b), 
which provides that if he fails to report 
for a VA examination of which he is 
properly notified, his claim for increase 
will be denied.  Any failure of the 
veteran to report for such examination 
must result in the RO adding sufficient 
documentary evidence to the claims folder 
to demonstrate that the veteran was, in 
fact, properly notified of such 
examination at his currently known 
address, and that he failed to appear for 
such examination at the date and time 
that he was scheduled.  The report of VA 
eye examination must address all 
necessary schedular criteria for a proper 
evaluation in accordance with the 
Schedular criteria for rating 
disabilities.

3.  After completing the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to his satisfaction, the RO must 
provide him and the representative with a 
supplemental statement of the case, which 
addresses the development requested in 
this remand, and they must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

